United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2558
                                   ___________

Carmelle Abron, individually and on     *
behalf of her minor daughter Bretaina   *
Brigham; Elizabeth Elliston,            *
individually and on behalf of her minor *
daughter, Clarissa Nolan,               *
                                        *
              Appellants,               *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
City of Minneapolis, and its employee/ *
police officer Stender (Badge No.       * [UNPUBLISHED]
6791); Stender, Police Officer Badge    *
No. 6791,                               *
                                        *
              Appellees.                *
                                   ___________

                          Submitted: December 21, 1998
                              Filed: December 28, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Carmelle Abron and Elizabeth Elliston, individually and on behalf of their minor
daughters, appeal from the district court’s1 denial of their motion for judgment as a
matter of law or for a new trial after they failed to object to omission of jury
instructions and special verdict questions regarding their claims under the Minnesota
Human Rights Act, Minn. Stat. Ann. §§ 363.01-.20 (West 1991 & Supp. 1998).
Having carefully reviewed the parties& submissions, we conclude that the district court
was correct. See Horstmyer v. Black & Decker, (U.S.), Inc., 151 F.3d 765, 771 (8th
Cir. 1998) (plain error standard of review); Schmid v. United Bhd. of Carpenters &
Joiners of Am., 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam) (absent transcript,
court could not review appellant’s arguments related to evidentiary issues), cert.
denied, 484 U.S. 1071 (1988). Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation in the District of Minnesota.

                                          -2-